


110 HR 6201 IH: Student to School Nurse Ratio Improvement Act of

U.S. House of Representatives
2008-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6201
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2008
			Mrs. McCarthy of New
			 York (for herself and Mrs.
			 Capps) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize the
		  Secretary of Health and Human Services to make grants to eligible States for
		  the purpose of reducing the student-to-school nurse ratio in public secondary
		  schools, elementary schools, and kindergarten.
	
	
		1.Short titleThis Act may be cited as the
			 Student to School Nurse Ratio Improvement Act of
			 2008.
		2.Reducing
			 student-to-school nurse ratiosTitle VIII of the Public Health Service Act
			 (42 U.S.C. 296 et seq.) is amended by adding at the end the following:
			
				JSchool
				nurses
					861.Reducing
				student-to-school nurse ratios
						(a)GrantsThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention, may make grants to eligible
				States for the purpose of reducing the student-to-school nurse ratio in public
				secondary schools, elementary schools, and kindergarten.
						(b)ReportNot
				later than 12 months after the date of the enactment of this section, the
				Secretary shall submit to the Congress a report on the results of the grant
				program carried out under this section, including an evaluation of the
				effectiveness of the program in improving the student-to-school nurse rations
				described in subsection (a) and an evaluation of the impact of any resulting
				enhanced health of students on learning.
						(c)DefinitionsFor
				purposes of this section:
							(1)The terms
				elementary school and secondary school have the
				meanings given to those terms in section 9101 of the Elementary and Secondary
				Education Act of 1965.
							(2)The term eligible State means
				a State in which the student-to-school nurse ratio in public secondary schools,
				elementary schools, and kindergarten is 1000 or more students to every school
				nurse.
							(3)The term
				nurse shall have such meaning as specified by the Director.
							(d)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for each of the fiscal years 2009
				through
				2013.
						.
		
